MEMORANDUM **
Shabana Azmin Ali, a native and citizen of Fiji, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s denial of her application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition for review.
Substantial evidence supports the BIA’s decision that petitioner failed to establish past persecution or a well-founded fear of future persecution because she did not flee Fiji to seek asylum, she experienced only harassment while living in Fiji as opposed to persecution, and there is no evidence in the record to support an objectively reasonable fear of persecution. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.1995); see also Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir.2003). Accordingly, we deny petitioner’s asylum claim.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.